Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Applicant’s Amendments and Remarks filed on 8/10/2022.
Claim(s) 1-22 is/are pending. Claims 5-9 and 16-20 remain withdrawn. Claim(s) 1, 3-4, 12, 14-15 is/are amended.	
Response to Arguments
Applicant's arguments filed 8/10/2022, pg. 12, in regards to the specification and drawing objections of the most recent Office action have been fully considered but they are not persuasive.
Applicant’s amendments to the specification, seen on pg. 11 of Remarks filed 8/10/2022, are acknowledged. However, the amendments have not been submitted in correct form as required by 37 C.F.R. 1.121, but would overcome the drawing and specification objections of the most recent Office action if submitted correctly (“Each section of an amendment document (e.g., Specification Amendments, Claim Amendments, Drawing Amendments, and Remarks) must begin on a separate sheet to facilitate separate indexing and electronic scanning of each section of an amendment document for placement in an image file wrapper.” See MPEP 714.II.A).

Applicant’s arguments filed 8/10/2022, pg. 13-16, with respect to the prior art rejections to the pending claims have been fully considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. 
As stated below in this Office action, Oldridge (US 2016/0318501 A1) alone, and in combination with Oguri (US 2017/0113675 A1), teach all the limitations of amended claims 1 and 12. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “graph 3” (para. 56).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
- para. 56 states, “While graph 3 shows…” in reference to Fig. 3, however, Fig. 3 does not contain a “graph 3”
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) of the most recent Office action have been removed due to Applicant’s amendments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oldridge (US 2016/0318501 A1).
Regarding claim 1, Oldridge teaches a method (Fig. 3) for controlling an electric vehicle (“The present invention provides an adaptive power management driver control system for full electric and range extended serial electric vehicles”, para. 0018, “FIG. 1 shows the key elements of the Electric Vehicle Power Management & Driver Control System 10 which optimizes how an electric power system 108 energizes and governs an electric drivetrain 110 depending on external sensor parameters sent to a system controller 12”, para. 0041), the method comprising: 
receiving a regenerative braking activation indicator (“information on…Accelerator Position Sensor 26”, para. 0042) (“FIG. 3 shows additional factors affecting how a battery pack is charged,…wherein the system controller 12 records that the vehicle is stationary by sampling the vehicle speed sensor (VSS) 76, and that its door is open as indicated by the door sensor 40. A stationary and energized electric vehicle has its brake 28 on and ABS/ASR 80 inactive, and the accelerator position sensor 26 registering a 0% accelerator pedal position)”, para. 0054); 
if the regenerative braking activation indicator is affirmative (“0% accelerator pedal position”, para. 0054), applying regenerative braking at an initial level (“regenerative braking stage (1)”, para. 0024, see also para. 0026) to an electric motor (“motor 62”, Fig. 1) of the electric vehicle (“As the door is closed, the status of the mass sensor 36 and inclinometer 38 are both sampled, and a motor 62 regeneration torque curve profile determining the magnitude of the motor control signal 74 for regenerative braking stage (1) (when the throttle is released)”, para. 0054, see also “Regeneration should start at throttle off”, para. 0026); 
obtaining a vehicle motion parameter (“acceleration”, para. 0056) of the electric vehicle measured when the regenerative braking is being applied (“Referring again to FIG. 3 regenerative braking can slow the vehicle and recharge the batteries at a consistent rate. During regenerative braking the system controller 12 increases or decreases regenerative braking torque linearly in response to a measured vehicle mass, a downhill road grade measured by the inclinometer 38 and any increase in acceleration due to gravity”, para. 0056); and 
changing the regenerative braking to a modified level (“increases or decreases regenerative braking torque”, para. 0056) in response to the vehicle motion parameter (“…in response to a measured vehicle mass”, para. 0056). 

Regarding claim 2, Oldridge further teaches wherein: 
the vehicle motion parameter comprises an acceleration of the electric vehicle (“acceleration”, para. 0056, see also para. 0058); 
the obtaining the vehicle motion parameter comprises obtaining the acceleration (“input sensors mounted on a vehicle that measure a plurality of conditions for the vehicle from among vehicle load, road grade, vehicle speed, vehicle acceleration, and door position”, para. 0019, see also para. 0056); and 
the changing the regenerative braking comprises setting the modified level to be greater (“regenerative braking subsystem to become maximally engaged”, para. 0056) than the initial level if the acceleration is greater than an acceleration threshold (“During regenerative braking the system controller 12 increases or decreases regenerative braking torque linearly in response to a measured vehicle mass, a downhill road grade measured by the inclinometer 38 and any increase in acceleration due to gravity, toward maintaining a target constant deceleration rate and downhill speed seamlessly with interaction required from the driver other than his brake pedal…The electronic controller would for example maintain a target speed set by the speed of the vehicle at the time of throttle deactivation by the driver, and would increase firstly regenerative braking and only secondarily service brake application to reduce vehicle speed in response to increased brake pedal depression by the vehicle's driver. The digital electronic controller would thus signal a regenerative braking subsystem for the vehicle to become partially engaged upon a throttle pedal for the vehicle becoming completely released and would signal the regenerative braking subsystem to become maximally engaged prior to engagement of service brakes for the vehicle upon a brake pedal for the vehicle becoming depressed”, para. 0056).

Regarding claim 3, Oldridge further teaches: 
obtaining a corresponding acceleration when the regenerative braking is being applied at the modified level; and 
if the corresponding acceleration is greater than the acceleration threshold, changing the regenerative braking to a further modified level being greater than the modified level (“Continual new power outputs are calculated on the fly as the vehicle moves and the road grade changes. The digital electronic controller sends motor control signals to control motor speed. A vehicle speed sensor digitizes vehicle speed data and feeds digitized vehicle speed data back to the digital electronic controller”, para. 0022).
Further, it has been held that a duplication of parts only requires routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In this case, the “obtaining a vehicle motion parameter…” and “changing the regenerative braking to a modified level…” of independent claim 1 are being repeated in dependent claim 3. 

Regarding claim 10, Oldridge further teaches: 
receiving from a sensor a vehicle environment parameter of the electric vehicle (“downhill road grade measured by the inclinometer 38”, para. 0056); and 
changing the regenerative braking to the modified level based further on the vehicle environment parameter (“During regenerative braking the system controller 12 increases or decreases regenerative braking torque linearly in response to…a downhill road grade measured by the inclinometer 38”, para. 0056).

Regarding claim 11, Oldridge further teaches: 
receiving a mechanical braking parameter (“the brake pedal is depressed by the driver”, para. 0056) of the electric vehicle (“Regenerative braking that is managed by the digital electronic controller would thereby enhance the charging process. The accelerator position sensor 26 would detect when the throttle pedal is released by the driver and the brake Sensor 28 would detect when the brake pedal is depressed by the driver”, para. 0056); and 
one or more of: 
changing the regenerative braking to the modified level based further on the mechanical braking parameter (“The electronic controller would for example maintain a target speed set by the speed of the vehicle at the time of throttle deactivation by the driver, and would increase firstly regenerative braking and only secondarily service brake application to reduce vehicle speed in response to increased brake pedal depression by the vehicle's driver”, para. 0056); and 
changing a mechanical braking level of the electric vehicle based on the changing the regenerative braking to the modified level.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-14, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldridge (US 2016/0318501 A1) in view of Oguri (US 2017/0113675 A1).
Regarding claim 12, Oldridge teaches a controller (“controller 12”, Fig. 1) for controlling an electric vehicle (“The present invention provides an adaptive power management driver control system for full electric and range extended serial electric vehicles”, para. 0018, “FIG. 1 shows the key elements of the Electric Vehicle Power Management & Driver Control System 10 which optimizes how an electric power system 108 energizes and governs an electric drivetrain 110 depending on external sensor parameters sent to a system controller 12”, para. 0041), the controller to: 
receive a regenerative braking activation indicator (“information on…Accelerator Position Sensor 26”, para. 0042) (“FIG. 3 shows additional factors affecting how a battery pack is charged,…wherein the system controller 12 records that the vehicle is stationary by sampling the vehicle speed sensor (VSS) 76, and that its door is open as indicated by the door sensor 40. A stationary and energized electric vehicle has its brake 28 on and ABS/ASR 80 inactive, and the accelerator position sensor 26 registering a 0% accelerator pedal position)”, para. 0054); 
if the regenerative braking activation indicator is affirmative (“0% accelerator pedal position”, para. 0054), apply regenerative braking at an initial level (“regenerative braking stage (1)”, para. 0024, see also para. 0026) to an electric motor (“motor 62”, Fig. 1) of the electric vehicle (“As the door is closed, the status of the mass sensor 36 and inclinometer 38 are both sampled, and a motor 62 regeneration torque curve profile determining the magnitude of the motor control signal 74 for regenerative braking stage (1) (when the throttle is released)”, para. 0054, see also “Regeneration should start at throttle off”, para. 0026); 
obtain a vehicle motion parameter (“acceleration”, para. 0056) of the electric vehicle measured when the regenerative braking is being applied (“Referring again to FIG. 3 regenerative braking can slow the vehicle and recharge the batteries at a consistent rate. During regenerative braking the system controller 12 increases or decreases regenerative braking torque linearly in response to a measured vehicle mass, a downhill road grade measured by the inclinometer 38 and any increase in acceleration due to gravity”, para. 0056); and 
change the regenerative braking to a modified level (“increases or decreases regenerative braking torque”, para. 0056) in response to the vehicle motion parameter (“…in response to a measured vehicle mass”, para. 0056). 
Oldridge does not explicitly teach the controller comprises a memory to store instructions executable by a processor, the processor in communication with the memory. Oldridge instead teaches “The system controller 12 receives data from various driver inputs 22, chassis/body sensors 32, and a vehicle speed sensor 76; and also exchanges data with a chassis electronic control module (ECM) 78” (para. 0041). While one of ordinary skill in the art would recognize that the “controller 12” of Oldridge would comprise a memory, processor, and executable instructions to perform the methods of Fig. 2-3, Oguri is relied upon for this teaching.
See, Oguri teaches a vehicle control apparatus, comprising:
a controller (“control section 50”, Fig. 1) for controlling an electric vehicle (“vehicle”, para. 0048, see also Fig. 1, “own vehicle has, as travel driving apparatus, an internal combustion engine 10 as a vehicle driving source, a first motor generator 11 (i.e., a first electric motor 11) as the vehicle driving source, and a second motor generator 12 (i.e., a second electric motor 12) as the vehicle driving source”, para. 0049), the controller comprising: 
a memory (“ROM”, para. 0063) to store instructions (“instructions or programs”, para. 0063) executable by a processor (“Each of the control sections 51, 52, 53 and 54 has, as a main part, a microcomputer including a CPU, a ROM (or a memory)…configured or programmed to execute instructions or programs stored in the ROMs”, para. 0063); and 
the processor in communication with the memory, the processor to perform the method (“The CPU of each of the control sections 51, 52, 53 and 54 is configured or programmed to execute instructions or programs stored in the ROMs of the control sections 51, 52, 53 and 54, respectively to realize various functions”, para. 0063).
Both Oldridge and Omuri teach a controller for controlling an electric vehicle. Oldridge does not elaborate on specific components comprised by the “controller 12” (Fig. 1). However, Omuri describes specific components of the “hybrid electronic control unit 50” in para. 0063. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date the combine the inventions of Oldridge and Omuri such that the “controller 12” (Fig. 1) of Oldridge comprises the “ROM” and “CPU” (para. 0063) of Omuri. One of ordinary skill in the art at the of filing would have recognized that the results of this combination (a controller operating in a well-known capacity to perform a method using a processor to execute instructions) was predictable. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claim 13, Oldridge further teaches wherein: 
the vehicle motion parameter comprises an acceleration of the electric vehicle (“acceleration”, para. 0056, see also para. 0058); 
to obtain the vehicle motion parameter the processor is to obtain the acceleration (“input sensors mounted on a vehicle that measure a plurality of conditions for the vehicle from among vehicle load, road grade, vehicle speed, vehicle acceleration, and door position”, para. 0019, see also para. 0056); and 
to change the regenerative braking the processor is to set the modified level to be greater (“regenerative braking subsystem to become maximally engaged”, para. 0056) than the initial level if the acceleration is greater than an acceleration threshold (“During regenerative braking the system controller 12 increases or decreases regenerative braking torque linearly in response to a measured vehicle mass, a downhill road grade measured by the inclinometer 38 and any increase in acceleration due to gravity, toward maintaining a target constant deceleration rate and downhill speed seamlessly with interaction required from the driver other than his brake pedal…The electronic controller would for example maintain a target speed set by the speed of the vehicle at the time of throttle deactivation by the driver, and would increase firstly regenerative braking and only secondarily service brake application to reduce vehicle speed in response to increased brake pedal depression by the vehicle's driver. The digital electronic controller would thus signal a regenerative braking subsystem for the vehicle to become partially engaged upon a throttle pedal for the vehicle becoming completely released and would signal the regenerative braking subsystem to become maximally engaged prior to engagement of service brakes for the vehicle upon a brake pedal for the vehicle becoming depressed”, para. 0056).

Regarding claim 14, Oldridge further teaches: 
obtain a corresponding acceleration when the regenerative braking is being applied at the modified level; and 
if the corresponding acceleration is greater than the acceleration threshold, change the regenerative braking to a further modified level being greater than the modified level (“Continual new power outputs are calculated on the fly as the vehicle moves and the road grade changes. The digital electronic controller sends motor control signals to control motor speed. A vehicle speed sensor digitizes vehicle speed data and feeds digitized vehicle speed data back to the digital electronic controller”, para. 0022).
Further, it has been held that a duplication of parts only requires routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In this case, the “obtaining a vehicle motion parameter…” and “changing the regenerative braking to a modified level…” of independent claim 12 are being repeated in dependent claim 14. 

Regarding claims 21, Oldridge further teaches: 
receive from a sensor a vehicle environment parameter of the electric vehicle (“downhill road grade measured by the inclinometer 38”, para. 0056); and 
change the regenerative braking to the modified level based further on the vehicle environment parameter (“During regenerative braking the system controller 12 increases or decreases regenerative braking torque linearly in response to…a downhill road grade measured by the inclinometer 38”, para. 0056).

Regarding claim 22, Oldridge further teaches: 
receive a mechanical braking parameter (“the brake pedal is depressed by the driver”, para. 0056) of the electric vehicle (“Regenerative braking that is managed by the digital electronic controller would thereby enhance the charging process. The accelerator position sensor 26 would detect when the throttle pedal is released by the driver and the brake Sensor 28 would detect when the brake pedal is depressed by the driver”, para. 0056); and 
one or more of: 
change the regenerative braking to the modified level based further on the mechanical braking parameter (“The electronic controller would for example maintain a target speed set by the speed of the vehicle at the time of throttle deactivation by the driver, and would increase firstly regenerative braking and only secondarily service brake application to reduce vehicle speed in response to increased brake pedal depression by the vehicle's driver”, para. 0056); and 
change a mechanical braking level of the electric vehicle based on the changing the regenerative braking to the modified level.
Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
















The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, 
if the corresponding acceleration is equal to or less than the acceleration threshold, changing the regenerative braking to the initial level (claim 4)
if the corresponding acceleration is equal to or less than the acceleration threshold, change the regenerative braking to the initial level (claim 15).


















The closest prior art of record includes the following:
Regarding claims 4 and 15, Oldridge (US 2016/0318501 A1) further teaches: 
if the corresponding acceleration is equal to or less than the acceleration threshold, decreasing the regenerative braking (“The electronic controller would preferentially maintain a constant preselected deceleration rate for the vehicle that maximizes the amount of the return of kinetic energy of the vehicle to a battery pack by maximizing regenerative brake motor charging to the extent available from the combination of the regenerative braking motor and the service brakes ordinarily used to slow or halt the vehicle, all, subject to increased brake pedal depression calling for an increased deceleration rate. The electronic controller would for example maintain a target speed set by the speed of the vehicle at the time of throttle deactivation by the driver, and would increase firstly regenerative braking and only secondarily service brake application to reduce vehicle speed in response to increased brake pedal depression by the vehicle's driver”, para. 0056).
Oldridge does not explicitly teach changing/change the regenerative braking to the initial level. Instead, Oldridge teaches decreasing the regenerative braking in response to “increased brake pedal depression by the vehicle's driver” (para. 0056).
Further, Lee (US 2019/0193567 A1) teaches levels of regenerative braking (“first stage, a second stage, a third stage, and a fourth stage”, para. 0066), and teaches changing regenerative braking between the levels based an “accumulated deceleration level” (para. 0099); and
Bryan (US 2017/0015202 A1) teaches levels of regenerative braking (“first and second amounts of regenerative braking”, para. 0057), and teaches changing regenerative braking between the levels based an “upcoming deceleration” (para. 0021).
However, Lee nor Bryan cure the deficiencies of Oldridge, and it would not have been obvious to combine the teachings of Lee or Bryan with the invention of Oldridge to achieve the inventions of claims 4 and 15. Thus, there is not prior art, alone or in combination, which discloses, if the corresponding acceleration is equal to or less than the acceleration threshold, changing/change the regenerative braking to the initial level.
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666         

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666